Citation Nr: 1102047	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


ISSUES

1. Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. R. Bodger




INTRODUCTION

The Veteran served on active duty from July 1981 to August 1981, 
from February 1982 to February 1986, and from October 1986 to 
August 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In June 2009, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate review.  
Unforetunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for an acquired psychiatric disorder, to include PTSD, as the 
result of in-service stressors he experienced while serving in 
the Gulf War.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Effective July 13, 
2010, VA amended the regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate 
former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and 
(f) (5), respectively, and by adding a new paragraph (f) (3) that 
reads:
 
(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The Board observes that the primary effect of the amendment of 
38 C.F.R. § 3.304(f) (3) is the elimination of the requirement 
for corroborating evidence of a claimed in-service stressor if it 
is related to the veteran's "fear of hostile military or 
terrorist activity."  In place of corroborating reported 
stressors, a medical opinion must instead be obtained from a VA 
or VA contracted psychiatrist or psychologist.  

In this case, the record indicates that the Veteran has been 
provided a diagnosis of major depressive disorder and PTSD.  The 
Veteran's Form DD 214 indicates that he was stationed in Saudi 
Arabia from December 1990 to December 1992.  The Veteran has 
alleged the in-service stressor of seeing a group of about forty 
to sixty Iraqi soldiers killed after a lieutenant aboard a tank 
ordered his men to shoot two rounds into the group.  This 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service in Saudi Arabia.  Moreover, it is 
consistent with his military occupational specialty of cannon 
fire direction specialist.  Accordingly, as the Veteran has 
claimed a stressor that is related to a fear of hostile military 
or terrorist activity, the next step is to schedule the Veteran 
for a VA examination in order for a VA psychiatrist or 
psychologist to confirm that the stressor is adequate to support 
a diagnosis of PTSD and that the Veteran's symptoms are related 
to the claimed stressor.   
 
VBA Training Letter No. 10-05 (July 16, 2010) addresses a number 
of matters related to the issuance of the new regulation, 
including when a VA examination is necessary.  The letter states 
that if a VA examination has already been completed, a new 
examination may be required in view of the change in regulatory 
criteria and resulting modification to the PTSD template and 
worksheet.  Another VA examination would not be necessary in 
cases where the VA PTSD examination did not yield a satisfactory 
diagnosis of PTSD unless the reason a diagnosis was not made was 
that a stressor could not be confirmed. 

In April 2007, the Veteran was afforded a psychiatric examination 
to assess his psychiatric disorders.  The April 2007 VA examiner 
acknowledged that the VA treatment notes had diagnosed the 
Veteran with PTSD.  However, the examiner indicated that because 
his stressors were not confirmed, he did not conduct a PTSD 
evaluation.  The Veteran was assessed with depression not 
otherwise specified.  It is noted that the Veteran submitted an 
October 2007 letter from his treating VA physician who indicated 
that the Veteran has been diagnosed with major depressive 
disorder and PTSD related to his military experienced.  It is 
unclear from this opinion, however, whether or not the Veteran's 
PTSD is related to his "fear of hostile military or terrorist 
activity."  As such, the Veteran must be afforded another VA 
examination in connection with his claim for service connection.  
See 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing circumstances when a VA examination is 
required).

The Board notes that at the April 2007 VA examination the 
examiner stated that the Veteran's sleep disorder was much more 
likely than not an aspect of his PTSD, if in fact he had PTSD, 
and that was why the examiner did not diagnose the Veteran with a 
separate sleep disorder.  Therefore, the Board finds the issue of 
entitlement to service connection for a sleep disorder to be 
inextricably intertwined with the claim for service connection 
for PTSD.  Harris v. Derwinski, 1 Vet. App. 80 (1991).  As such, 
the resolution of this issue must be deferred upon the completion 
of the development and adjudication requested below.   

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to be conducted by a VA psychiatrist or 
psychologist, or with one whom VA was 
contracted, to evaluate his claim for 
service connection for PTSD.  A copy of 
the claims folder and this Remand must be 
made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items: 

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, VA treatment 
reports, and statements of the Veteran, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
psychiatric disorder, including PTSD.   
 
If a diagnosis of PTSD is made, the 
examiner should state a medical opinion as 
to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
stressor of observing the 40 to 60 Iraqi 
soldiers killed on the last day of the 
ground war in 1991 is adequate to support 
a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed 
stressor.   

The examiner should observe the following 
regulation 38 C.F.R. § 3.304(f) (3) as 
well as any additional guidance provided 
when rendering the opinion.  If a stressor 
claimed by a veteran is related to the 
veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, 
confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence 
to the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the 
claimed in-service stressor.  For purposes 
of this paragraph, "fear of hostile 
military or terrorist activity" means 
that a veteran experienced, witnessed, or 
was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.) 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]"  38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

